Case 3:18-cv-00127-RDM Document 25 Filed 11/23/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDRES RODRIGUEZ, JR.,

Plaintiff, :
V. : 3:18-CV-127
(JUDGE MARIANI)
ANDREW SAUL,
Defendant.
f ORDER
AND NOW, THIS LO ‘DAY OF NOVEMBER 2020, upon de novo review of

Magistrate Judge Mehalchick’s Report and Recommendation (“R&R”) (Doc. 21), Plaintiff's
Objections thereto (Doc. 22), and all other relevant documents, IT IS HEREBY ORDERED
THAT:
1. The R&R (Doc. 21) is ADOPTED for the reasons set forth therein and in this Court's
accompanying memorandum opinion.
2. Defendant's Objections (Doc. 22) are OVERRULED for the reasons set forth in this
Court's accompanying memorandum opinion.
3. Plaintiffs Appeal is DENIED.
4, The Commissioner of Social Security's decision is AFFIRMED.

5. The Clerk of Court is directed to CLOSE this case.

   

WIR VIL LEZ,

 

Robert D. Mariani
United States District Judge
